 1                                                            HONORABLE RICARDO MARTINEZ
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                            Cause No. CR16-07 RSM
 9                  Plaintiff,                            ORDER ON MOTION TO
                                                          EXTEND TIME
10          vs.

11   NATHANIEL WELLS,

12                  Defendant.

13
            This matter having come before the Court on the Defendant’s Motion to extend the time
14
     for filing a response to the Government’s Motion to Affirm the Finding that there were Ten or
15
     More Victims, and it appearing that Defense Counsel is presently out of the country on vacation
16
     until August 24, 2019 and will not be able to prepare a response until he returns,
17
            NOW THEREFORE it is ordered that the time for filing the Defendant’s Response to the
18
     Government’s Motion to Affirm the finding is extended to September 3, 2019.
19
     //
20
     //
21
     //
22
     //
23


      ORDER ON MOTION TO EXTEND                                                             Gilbert H. Levy
      TIME- 1                                                                                       Attorney at Law
                                                                                             2125 Western Avenue, Ste 330
                                                                                              Seattle, Washington 98121
                                                                                          (206) 443-0670 Fax: (866) 471-6818
 1          DATED THIS 13th day of August, 2019
 2

 3

 4

 5
                                            A
                                            RICARDO S. MARTINEZ
                                            UNITED STATES DISTRICT JUDGE
 6

 7

 8
     Presented by:
 9

10   /s/Gilbert H. Levy
     Gilbert H. Levy, WSBA #4805
11   Attorney for Defendant

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER ON MOTION TO EXTEND                                        Gilbert H. Levy
      TIME- 2                                                                  Attorney at Law
                                                                        2125 Western Avenue, Ste 330
                                                                         Seattle, Washington 98121
                                                                     (206) 443-0670 Fax: (866) 471-6818
